Title: From John Adams to William Tudor, Sr., 11 January 1817
From: Adams, John
To: Tudor, William, Sr.



Dear sir
Quincy Jan 11. 1817

Dr Morse having undertaken to continue Trumbul’s History: wrote urgently to me to assist him. I wrote him a few Anecdotes in a few Letters which he regularly acknowledged but my Facts were so new to him and so ill calculated to promote the Sale of his projected Book, that he soon neglected to answer me. There our Correspondence ended.
You attempted to “bring the Old Gentleman out.” You have brought him out. He has written you so many Letters that you have now neglected to answer him and even to acknowledge the Receipt of his last.
But you Shall now escape as Dr Morse did. I will pursue and call upon your Memory and your honour to contradict, dispute question or correct every Fact that I may relate and every Expression that I may employ. You are the only Man now living to whom I can appeal. Name me another, if you can.
In my last, I hinted a design of communicating to you my Conjectures concerning the Motives of the Strange jesuitical Conduct of Hutchinson and his Conclave of Cardinals and the Tryal of the four Sailors.
1. First and last, it was Fear. Hutchinson dreaded (and the Apprehension of Hutchinson was the apprehension of all) the public Investigation, before the People of the Laws applicable to that Case. They dared not pronounce Judgment in favour of Impressment in any possible Case. Such a Judgment would at that time have been condemned, reprobated and execrated not only in New England and all the other Colonies but throughout the three Kingdoms. It would have accellerated the Revolution more than even the Impeachment of the Judges or Hutchinsons foolish Controversy about the Omniscience and Omnipotence and infinite Goodness of Parliament, did afterwards. It would have Spread a wider Flame than Otis ever did or could have done.
But there is a Secret behind, that has never been hinted in public; and that Hutchinson dreaded should be produced before the Public.
You know, Mr Tudor, that I had imported form London and then possessed the only Compleat Sett of the British Statutes at large, that then existed in Boston and as I believe, in all the Colonies. In that Work is a Statute which expressly prohibits Impressments in America; almost the only Statute in which the Word of Idea of Impressment in Admitted. The Volume which contains that Statute, doubled down in Dogs Ears, I had before me on the Table, with an heap of other Books.
I was determined that if the Law of God, of Nature, of Nations of the common Law of England and our American Prescriptions and Charters could not preserve the Lives of my Clients, that Statute Should, if it could.
The Conclave dreaded the publication of that Statute, which they intended to get repealed, and which they and their Successors have Since procured to be repealed.
On the bench as Chief Justice he flourished away. He was apt and fluent, had none on the Bench to contradict correct or doubt, till Trowbridge came, and then his judicial Character Sunk into contempt, which he Soon perceived and keenly felt. He knew nothing of Law. Before that, his immense his enormous Vanity had Stimulated him to fill all Space. He mst be both Bench and Barr. No Body must be any thing but the C.J. You have lately had in Parsons a perfect Copy of him, though Superiour to him in Science Litterature and especially in Knowledge of the Law. These foppish coxcomical Airs were in neither, the Attributes of a Chief Justice.
This Vanity attended him, through his Career as Chief Justice. And he perfectly fullfilled the purpose, for which he Sought and obtained the Office of C.J. by favouring biassing and deciding every Question that arose in his Court in favour of King Minister and Parliament. In common cases of meum and tuum he was upright enough.
He has been accused of Avarice. This I cannot Support. He was too much of a Fop and a Coxcomb to be Stingy. His House, his Furniture, his Table, his Hospitality, his Equipage his Dress indicated no Avarice. He lived, I believe to the extent of his Income, and even that required some appearances of OEconomy, which have unjustly brought upon an Imputation of this mean Vice. Avarice and Ambition can never live together in the Same Soul. One will devour the other. He had too much of the latter to be under the dominion of the former. You See, I ascribe to him the most generous benevolent and noble of the two Passions.
But away with this frivolous Subject. When I wrote the Character of Franklin, I had quite a different Topick. I was responsible to all Mankind and for all that I Said.
I could Speak of Hutchinsons Scolarship, which in Greek was confined to the new Testament and in Latin to Tullys Epistles
I could Speak of his Manners &c If you desire more you must ask it.

John Adams.